Citation Nr: 1102394	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  07-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had service with the Philippine Scouts from August 
1946 to May 1949.  He died in April 1973, and the appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  This appeal was previously before 
the Board in October 2008, at which time it was remanded for 
further development.  The case is now, once more, before the 
Board for appellate review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1973.  The Certificate of Death 
lists the cause of death as Koch's disease, primary to uremia, 
secondary to tuberculosis (TB) of the kidney.

2.  At the time of the Veteran's death, service connection was 
not in effect for any disability.

3.  The more competent and credible evidence fails to show that 
the cause of the Veteran's death is related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Laws and Regulations

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Where a veteran who served for ninety days or more 
during a period of war develops tuberculosis which manifests to a 
degree of 10 percent or more within three years from separation 
from service, service connection may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to 
establish service connection for the cause of the Veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the Veteran's death.  
38 C.F.R. § 3.312(b), (c).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Analysis

The Board finds that the preponderance of the evidence is against 
a grant of service connection for the cause of the Veteran's 
death.  In reaching its decision, the Board has considered all of 
the pertinent evidence of record, including the Veteran's death 
certificate and statements from two private physicians.

An April 1973 Certificate of Death shows that the Veteran died in 
a private hospital in the Republic of the Philippines in April 
1973 as a result of Koch's disease, primary to uremia, secondary 
to tuberculosis of the kidney.  The appellant asserts that the 
Veteran's death is service-related.  However, a review of the 
record demonstrates that service connection for the cause of the 
Veteran's death is not warranted, as the more competent and 
credible evidence fails to show that the cause of the Veteran's 
death is in any way related to service or any event of service.

The record reflects that prior to the Veteran's death, service 
connection was not in effect for any disability.  Available 
service personnel records show that the Veteran served with the 
Philippine Scouts with service in Okinawa, Japan, and the 
Philippines.  His military occupational specialties included 
medical non-commissioned officer and medical aidman, and his 
duties included: supervising personnel of a medical unit in the 
administration or care and treatment of sick, injured and 
wounded; supervising the operation of hospital units or 
dispensaries; inspecting mess halls, latrines, and garbage pits; 
supervising requisitioning of medical supplies; administering 
first aid treatment to sick, injured, or wounded; making beds; 
cleaning and washing equipment and floors; and, sterilizing 
instruments. 

The Veteran's service treatment records have been determined to 
be fire-related and are therefore unavailable to establish in-
service manifestation of symptoms, complaints, or diagnoses 
related to tuberculosis.  The appellant has not provided any lay 
testimony indicating in-service incurrence of tuberculosis, or 
symptoms related thereto.  Similarly, there is a dearth of post-
service medical evidence showing manifestation of tuberculosis 
within three years of separation from service.  Hospital records 
from the time of the Veteran's death have been formally found to 
be unavailable due to termite infestation, as certified by the 
hospital chief in August 2006.  Additionally, the appellant has 
not provided any lay testimony regarding onset or continuity of 
symptoms related to tuberculosis post service.  In sum, there is 
no evidence of record documenting the onset and progression of 
the Veteran's tuberculosis leading up to his death in April 1973.  

In support of her claim, the appellant submitted a March 2006 
statement from a physician who treated the Veteran at the time of 
his death.  The physician indicated that he attended to the 
Veteran, who had contracted pulmonary tuberculosis (PTB) or 
Koch's disease, and subsequently developed renal failure or 
uremia due to PTB of the kidney and lungs.  While this statement 
provides evidence of cause of death, it fails to link the 
Veteran's death to any service-related incident, illness, or 
injury.

The only evidence of record attributing the Veteran's death to 
service, aside from the appellant's statements, is a November 
2006 medical opinion from a private physician in the Philippines 
expressing his belief that the Veteran contracted PTB during the 
course of his active duty service.  The physician asserted that, 
during the Veteran's tour of duty, he was "exposed to many 
people around the country and also underwent training," and that 
"[t]raining and living quarters during those years, in this 
country, were crowded."  He concluded that this was "a great 
way to obtain PTB from a previously infected individual."  In 
support of his conclusion, the physician referenced medical 
literature identifying various considerations for determining 
transmission of tuberculosis, including the probability and 
nature of contact with an infected person, the degree of 
infectiousness, and the environment in which contact occurred, as 
well as risk factors for transmission, including crowding in 
poorly ventilated rooms.  The opinion then stated that there was 
very high suspicion that the Veteran had been exposed to a person 
with PTB during his training and duty, which started his "slow 
progression of his illness."

It is the Board's principal responsibility to assess the 
credibility and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

Here, the Board finds that the November 2006 opinion lacks more 
than minimal probative value.  While the opinion is informative 
as to risk factors and considerations for determining the 
transmission of tuberculosis, it is of a general nature and not 
specific to the Veteran, as there is no evidence that any of the 
cited risk factors and considerations applied to the Veteran 
during the course of his active military service.  In other 
words, it is based on facts not in the record but rather assumed 
by the physician, such as the nature of the Veteran's living 
conditions in service or his contact with persons infected with 
PTB.  Similarly, the physician's characterization of the 
progression of the Veteran's PTB as "slow" is without basis.  
There is no indication that the physician had the opportunity to 
examine the Veteran at any time prior to his death, or that he 
reviewed any medical records related to treatment of the Veteran 
for PTB.  In fact, there is no evidence that the physician had 
any familiarity with the Veteran's medical history other than 
what he was told by the appellant.  As such, the Board finds that 
this opinion is unsupported by clinical evidence in the record 
and lacks adequate rationale, and further has no factual 
predicate in the record.  Therefore, it is insufficient to 
support a service connection determination.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that 
most of the probative value of a medical opinion comes from its 
reasoning).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions 
must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death.  As a layperson, 
however, due to the medical complexity of the issue involved, the 
appellant is not competent to opine on medical matters such as 
the etiology of medical disorders.  The record does not show, nor 
does the appellant contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  Accordingly, the appellant's lay 
statements are entitled to no probative value.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Here, the appellant's contentions do not go to 
identification of a medical condition, the report of a 
contemporaneous diagnosis, or a description of symptoms.  Rather, 
the statements go to medical causation, a subject requiring 
medical expertise that the appellant lacks.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994), Barr v. Nicholson, 21 Vet. App. 303 
(2007), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Because the probative and persuasive evidence of record evidence 
of record does not show a relationship between the Veteran's 
death and his military service or a service-connected disorder, 
the preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. §1310; 38 C.F.R. § 3.312.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

VA's Duties to Notify and to Assist

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010). 

Letters issued by the VA in April 2006 and July 2010 notified the 
appellant of the information and evidence needed to substantiate 
and complete her claim, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters informed 
the appellant to submit medical evidence relating the cause of 
the Veteran's death to active service.  The appellant also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
appellant be advised to submit any additional information in 
support of her claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 U.S.C. § 5103(a) notice obligation in the 
context of a claim for dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1310.  The Court held that, 
because the RO's adjudication of a DIC claim hinges first on 
whether a Veteran was service-connected for any condition during 
his or her lifetime, the § 5103(a) notice in such a claim must 
include, inter alia, a statement of the conditions (if any) for 
which the Veteran was service-connected at the time of his death.  
Hupp, 21 Vet. App. at 352-53.  

In this case, the appellant did not receive notice compliant with 
Hupp, as the appellant was not informed that the Veteran was not 
service-connected for any disability at the time of his death.  
However, the appellant showed constructive notice, as she 
indicated in her April 2006 application for dependency and 
indemnity compensation that the Veteran had never filed a claim 
with the VA.  Furthermore, in VA correspondence dated July 2010, 
the appellant was informed that the Veteran was not service-
connected for the specific disability which caused his death.  
Therefore, the Board determines that the appellant is not 
prejudiced, because she had constructive notice that the Veteran 
was not service-connected for any disability, as she was aware 
that he had never applied for compensation, and had actual notice 
that he was not service-connected for the specific disability 
which caused his death.  The failure to satisfy the duty to 
notify in that regard is not prejudicial.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Because the appellant's claim is 
denied in this decision, any question as to the appropriate 
disability rating or effective date is moot and there can be no 
failure to notify the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There has been no prejudice 
to the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence and 
affording her the opportunity to give testimony before the RO and 
the Board, although she declined to do so.  As noted above, the 
Veteran's complete claims file, including all of his service 
treatment records are unavailable.  In such cases, VA's duty to 
assist, duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-the-
doubt rule, are heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  However, the Board points out that the 
threshold for allowance of a claim is not lowered and the need 
for probative nexus evidence causally relating the current 
disability at issue to service is not eliminated.  Rather, the 
Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Such has 
been done in this case.  It is further noted that during the 
development of the appellant's claim, the National Personnel 
Records Center (NPRC) notified the RO in April 2006 that the 
Veteran's service treatment records were destroyed in the 1973 
fire at that facility.  The RO undertook additional efforts to 
recover any relevant information concerning the claimed 
disabilities, including providing the appellant with the 
opportunity to submit information such as treatment dates in 
service in order to reconstruct medical data.  However, in 
response, the appellant did not indicate any treatment dates 
during the Veteran's period of active service, and the RO 
subsequently made a formal finding of unavailability of service 
treatment records in October 2006.  The Board finds that there is 
no basis for continued pursuit of these records, as further 
attempts would be futile.  38 C.F.R. § 3.159(c) (2)-(3).  

The RO also undertook efforts to obtain private medical records 
in support of the appellant's claim.  However, private hospital 
records were certified to be unavailable due to termite 
infestation by the hospital chief.  The RO also made several 
unsuccessful attempts to obtain private records from a family 
physician identified by the appellant, and provided the appellant 
the opportunity to submit these records herself.  However, no 
records were ever received.  As such, the Board finds that all 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; the 
appellant has not contended otherwise.  The Board is also 
cognizant of the mandates of McClendon v. Nicholson, 20 Vet. App. 
79 (2006) and acknowledges that a medical opinion was not 
obtained in this case.  However, such additional development is 
not required.  There is simply no evidence of record establishing 
that the Veteran's PTB was the result of any event, injury, or 
disease in service.

In summary, the duties to notify and to assist the appellant have 
been substantially complied with and no further action is 
necessary to meet the requirements of the VCAA.




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


